DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 – 3 have been cancelled. Claims 1 and 6 – 7 have been amended. Claims 5 and 8 – 10 are as previously presented. Claims 4 and 11 – 14 remain withdrawn. Therefore, claims 1 and 5 – 10 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 9/28/2022 has been entered. Applicant’s amendment overcomes the claim objection and the 112(b) rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 – 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolson et al. (US 2017/0014959) in view of Hsu (US 2017/0173735).
Regarding claim 1, Nicolson discloses a method of forming cutting blades using selective laser melting (cutting blades are formed as shown in Fig. 1; “laser[s] 24” [0061] are used to heat binding material 14, 16 that is in powder form and that is supplied by hoppers 18, 20 [0054], [0055]) comprising positioning a first part of an elongate strip with pre-formed teeth (see Fig. 1; the elongate strip is “backing strip 12” [0054]; the elongate strip 12 is moved past multiple workstations 21 [0054], wherein three workstations 21 are shown in Fig. 1; second and third workstations 21 (shown in the middle and left side of Fig. 1) are shown operating on pre-formed teeth of elongate strip 12; the pre-formed teeth are also shown in Figs. 2(b), 2(c), and 5 as element 32a), forming coating layers layer-by-layer to create a cutting surface on each pre-formed tooth by repeatedly depositing a layer of powder and scanning a laser beam over the deposited powder to fuse powder to the pre-formed teeth (Figs. 1, 2(b) – 2(c), and 5 show, and [0069]-[0077] describe, that a layer of binding material / powder is applied to a pre-formed tooth, and the binding material / powder is scanned with a laser beam to fuse the binding material / powder to the pre-formed teeth (Figs. 2(b), 2(c), and 5 show layers 32b and 32c that are applied to pre-formed teeth 32a),
wherein after creating the cutting surface, the method further comprises moving the elongate strip to present an adjoining part of the elongate strip with pre-formed teeth ready for the formation of coating layers ([0054] describes wherein the elongate strip / backing strip 12 is moved past the “multiple workstations 21,” which comprises lasers 24; [0069] also describes wherein strip 12 has “moved to the second workstation 21”).

Nicolson does not disclose wherein the elongate strip is positioned within a powder bed, or moving the elongate strip through the powder bed.
Hsu is directed to a method of forming an object using powder bed fusion with selective laser melting ([Abstract], [0019]). Hsu discloses positioning an elongate strip within a powder bed, and moving the elongate strip through the powder bed, to form an additively-manufactured object (Fig. 1 shows an elongate strip / “substrate 150” [0019] positioned within “powder bed 160” [0019]; “lasers 170” [0019] are used to apply heat to portions of the powder such that the object may be additively manufactured as shown in Fig. 6; Hsu further discloses forming coating layers by repeatedly depositing a layer of powder on the powder bed (see Fig. 6 and [0042], which describes depositing layers 250-280 on elongate strip / substrate 150); [0019] describes wherein the elongate strip / substrate 150 is pulled through powder bed 160; see also Fig. 1, showing a plurality of elongate strips / substrates 150 being pulled through powder bed 160 in the direction of the shown arrows).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the elongate strip is positioned within a powder bed, and moving the elongate strip through the powder bed. This is merely the use of a known technique of additive manufacturing (that is, using powder bed fusion, as disclosed by Hsu) and moving an object through a powder bed during additive manufacturing, applied to a known method of forming a cutting blade (as disclosed by Nicolson), to yield the predictable result of forming the cutting blade.

    PNG
    media_image1.png
    410
    664
    media_image1.png
    Greyscale

Fig. 1 of Nicolson, annotated


    PNG
    media_image2.png
    437
    690
    media_image2.png
    Greyscale

Fig. 1 of Hsu


    PNG
    media_image3.png
    341
    682
    media_image3.png
    Greyscale

Fig. 6 of Hsu


Regarding claim 5, Nicolson does not expressly disclose positioning multiple elongate strips within the powder bed.
Hsu discloses positioning multiple elongate strips within the powder bed (see Fig. 1, showing a plurality of elongate strips / substrates 150 within powder bed 160).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include positioning multiple elongate strips within the powder bed. This allows for processing a plurality of strips at once, rather than a single strip, which can result in increased efficiency.

Regarding claim 6, Nicolson does not expressly disclose wherein the strips are spaced-apart and parallel to each other.
Hsu discloses wherein the strips are spaced-apart and parallel to each other (see Fig. 1, showing elongate strips / substrates 150 spaced-apart and parallel to each other).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strips are spaced-apart and parallel to each other. This allows for processing a plurality of strips at once, rather than a single strip, which can result in increased efficiency.

Regarding claim 10, Nicolson discloses wherein the cutting surface is a final cutting profile ready for use (Fig. 5 shows a final cutting profile that is ready for use).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolson / Hsu in view of Vaneecke et al. (US 2013/0333681).
Regarding claim 7, Nicolson discloses wherein the powder comprises particles of Tungsten carbide (the binding material / powder may comprise tungsten carbide: “The binding material may include a hard braze material. ... The hard braze material may be provided in the region of the binding layer which is exposed during use of the blade, and which includes abrasive particles” [0025]; “A mixture of abrasive particles of different materials may be used. The abrasive particles may be cubic boron nitride, diamond or tungsten carbide” [0027]).
Nicolson does not expressly disclose wherein the powder comprises particles of Tungsten carbide with Cobalt, or with borides or with Aluminum oxide.
Vaneecke is directed toward a method for producing a sawing bead for use in a sawing cord [Abstract]. Vaneecke discloses a powder that comprises particles of tungsten carbide with aluminum oxide (“Possible abrasive particles are diamond, cubic boron nitride, silicon carbide, aluminium oxide, silicon nitride, tungsten carbide, titanium carbide or mixtures thereof” [0075]; “Preferred is that abrasive particle supply and metal matrix material supply are separate as they do have quite distinct powder--and hence flow--properties" [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the powder comprises particles of Tungsten carbide with Cobalt, or with borides or with Aluminum oxide. This is the simple substitution of one known material for abrasive particles (a mixture of “cubic boron nitride, diamond or tungsten carbide” as disclosed by Nicolson) for another (“diamond, cubic boron nitride, silicon carbide, aluminium oxide, silicon nitride, tungsten carbide, titanium carbide or mixtures thereof” as disclosed by Vaneecke) to achieve the predictable result of having a desired abrasive surface as a cutting tool. Furthermore, the courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07. 

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolson / Hsu in view of Dimter et al. (US 2016/0001401).
Regarding claim 8, Nicolson / Hsu does not expressly disclose wherein a flow of inert gas occurs over the powder bed.
Dimter is directed toward a selective laser solidification apparatus and method, wherein a laser scans over a powder bed to form an object [Abstract]. Dimter discloses wherein a flow of inert gas occurs over a powder bed (“an inert gas is passed over the powder bed” [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a flow of inert gas occurs over the powder bed. This “allow[s] ejected debris to be blown clear” [0012], as recognized by Dimter.

Regarding claim 9, Nicolson / Hsu does not expressly disclose wherein the powder bed is placed in a vacuum or within a chamber filled with inert gas.
Dimter discloses wherein a powder bed is placed in a vacuum or within a chamber filled with inert gas (“The laser melting machine 2 comprises a build chamber or housing 4 in which there is provided a powder bed 6” [0042]; “an inert gas is passed over the powder bed” [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the powder bed is placed in a vacuum or within a chamber filled with inert gas. This “allow[s] ejected debris to be blown clear” [0012], as recognized by Dimter.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
On page 5, Applicant states, “Claim 1 requires multiple depositions to create a cutting edge before moving the strip out of the powder bed and processing the next part of the strip. Thus, the finished product with multiple layers is created on a single pass through the powder bed. “As shown in Figure 1, multiple strips 30 can be processed at the same time, with the portion 34 of the elongate strips within the powder bed processed in one operation. When processing is complete, the strip moved along by a distance equal to the width of the powder bed so as to then process the next adjoining region of strip. Continuous automated processing is possible on an unmanned basis.” Specification, page 4, lines 15-19.” Applicant further states, “Nicolson requires layers added individually to each tooth by different feeds associated with separate lasers,” and “Hsu discloses either creating the finished product with one layer in a single pass or using multiple passes to form additional layers.”
However, amended claim 1 requires positioning a first part of an elongate strip with pre-formed teeth within a powder bed, forming coating layers layer-by-layer to create a cutting surface on each pre-formed tooth by repeatedly depositing a layer of powder on the powder bed and scanning a laser beam over the deposited powder to fuse powder to the pre-formed teeth, wherein after creating the cutting surface, the method further comprises moving the elongate strip through the powder bed to present an adjoining part of the elongate strip with pre- formed teeth ready for the formation of coating layers. Nicolson discloses elements of claim 1 as described in the rejection of claim 1, and Examiner has relied on Hsu as disclosing the remainder of the elements of claim 1, and has provided an explanation of why it would have been obvious to incorporate the teachings of Hsu in the invention of Nicolson. While Applicant has recited a portion of Applicant’s specification, and has provided interpretations of the inventions of Nicolson and Hsu, Applicant has not specifically pointed out any claimed method steps that are not disclosed or taught by the combination of Nicolson and Hsu.

Also on page 5, Applicant states, “Nicolson discloses a method of making a tool blade; and Hsu discloses systems and methods for the manufacture of a solid wire using additive manufacturing techniques. Nicolson and Hsu relate to two technical fields. It would not have been reasonable for one or ordinary skill in the art to combine Nicolson and Hsu to arrive at the claimed invention.”
However, both Nicolson and Hsu are in the same field of endeavor (additively manufacturing an object by fusing powder particles using a laser) as Applicant’s claimed invention. Additionally, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to include, in the method of Nicolson, wherein the elongate strip is positioned within a powder bed and moving the elongate strip through the powder bed, as disclose by Hsu, because this is the use of a known technique of additive manufacturing applied to a known method of forming a cutting blade, to yield the predictable result of forming the cutting blade as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761